
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 655
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 95 Dogwood Street in Cary, Mississippi, as the
		  Spencer Byrd Powers, Jr. Post Office.
	
	
		1.Spencer Byrd Powers, Jr. Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 95 Dogwood Street in Cary, Mississippi, shall be known and
			 designated as the Spencer Byrd Powers, Jr. Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Spencer
			 Byrd Powers, Jr. Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
